Title: To Thomas Jefferson from J. Phillipe Reibelt, 30 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 30 Janv. 1805
                  
                  Ayant rencontré parmi mes Gravures particuliéres deux d’un Genre, que je pense de Votre Gout—j’ose Vous les presenter çi joint.
                  Daignez les accepter-comme une humble Offrande d’un homme, dont les principes republicains invariables jusqu’ici—commencoient a le former theoretiqument aux Universités de l’autre Cotè de la , lorsque Vous de çe Coté ci travailliez practiquement a l’etablissement de la vraie Libertè et egalitè politique.
                  J’ajoute du Magazin quelques Gravures tres recherchées du Celebre Gessner, qui ne Vous deplairont pas non plus—Le prix de ces dernièrs est 20 Cents p. pièce. J’ai l’honneur dêtre avec le plus profond respect—Monsieur! Votre tr. hble et tr. Obsst.
                  
                     Reibelt.
                  
               